IMPORTANT INFORMATION AND REMINDERS Submission and completion of appropriate Regulation 60 documents is required prior to completing this application. Page 1 · The name, trust date (if applicable), address, birth date, Social Security number/tax identification number, and country of citizenship is provided for each individual/entity named. Page 2 · The primary or contingent status for each named beneficiary is entered in section 3(A). · Each beneficiary is named individually. If there are any trust designations, the trust name and the trust date are included. · Designated beneficiary percentages are clearly entered and total 100% for all primary beneficiaries and 100% for all contingent beneficiaries. · If a separate sheet containing additional beneficiary information is needed, that sheet is signed and dated by the owner. · If the ING Joint LifePay Plus living benefit option is selected on a custodially owned contract, the custodial beneficiary information is entered in section 3(B). Page 3 · Select one product, death benefit and optional living benefit rider. · Enhanced death benefits cannot be selected with joint owners. Page 4 · If a transfer is required, the approximate transfer amount is entered in section 5. If there are multiple transfers, each approximate transfer amount is entered separately. · The initial premium meets the selected products minimum requirements. · The plan type for this new annuity (i.e. Non-Qualified, IRA, SEP-IRA) is indicated in section 6, and any applicable conversion/establishment dates are provided. · If a replacement is involved, the appropriate transfer and state replacement forms are completed and submitted with this application. Page 5 · Use section 9A if you have not elected the ING LifePay Plus or ING Joint LifePay Plus benefit option. · All allocations (fixed and variable) total 100% of the initial investment amount. · To elect an optional DCA transfer program, allocate money to either ING Liquid Assets or 6-Month DCA, and indicate the funds the DCA is to go to by writing percentages in the DCA Allocation % (Optional) columns. Both allocations must total 100%. Page 6 · Use section 9B if you have elected the ING LifePay Plus or ING Joint LifePay Plus benefit option. · Please note, contracts that elect the ING LifePay Plus or ING Joint LifePay Plus benefit options must comply with the fund allocation requirements as described on Page 6 of this application (see Options 1-3) and in your prospectus. These requirements apply to both initial and DCA allocations. Please see the next the next page for examples. Applications that do not comply with these requirements will be deemed not in good order, and the contract will not be issued until correct investment instructions are received. · After contract issue, ING may periodically rebalance the contract value to remain in compliance with the ING LifePay Plus and ING Joint LifePay Plus allocation requirements. Please see your prospectus for additional information. · To elect an optional DCA transfer program, allocate money to ING Liquid Assets and indicate the funds the DCA is to go to by writing percentages in the DCA Allocation % (Optional) columns. Both allocations must total 100%. Page 7 · The owner has signed and dated section 11, including the city and state where this application was signed. If this is different from the owners resident state, an explanation is provided at the top of page 1 and a Nexus Information Worksheet is submitted with this application. · If this form is signed by a power of attorney, legal guardian, etc, a copy of the appropriate supporting documentation is provided confirming the signers ability to act on behalf of the owner. Page 8 · The name, Social Security number, phone number, broker/dealer branch, and signature for each agent is provided. · If more than one agent is listed, the agent commission split is entered and totals 100%. MAILING INSTRUCTIONS: Send completed and signed documents to: For Regular Mail: ING ANNUITIES For Overnight Delivery: ING ANNUITIES Attn: New Business Attn: New Business PO Box 9271 909 Locust Street Des Moines, IA 50306-9271 Des Moines, IA 50309-2899 To contact our Licensing Department please call 800-235-5965. To contact our Client Services Department please call 800-366-0066. To contact our Sales Desk please call: INDEPENDENT DIVISION NYSE/REGIONAL DIVISION 800-344-6860 800-243-3706 IMPORTANT INFORMATION ABOUT THE ING JOINT LIFEPAY PLUS LIVING BENEFIT RIDER There are certain issue requirements that must be met to successfully elect the ING Joint LifePay Plus living benefit rider. Applications that do not comply with these issue requirements will be deemed not in good order, and the contract will not be issued. The ING Joint LifePay Plus living benefit rider can only be issued if there are two individuals who are married at the time of issue and meet the ownership, annuitant and beneficiary issue requirements listed in the table below. ING will comply with the then current definition of marriage under federal tax law and regulations and federal tax publications issued by the Internal Revenue Service (IRS). The IRS has interpreted marriage to mean a legal union between a man and a woman as husband and wife. Please consult your financial advisor to determine whether you meet the requirements. ING Joint LifePay Plus Living Benefit Issue Requirements 1 Annuitant(s) Primary Beneficiary Type of Plan Owner Ownership Requirements Requirements Requirements Non-Qualified Joint owners The two owners must be the Must be a spouse. None two spouses. Single owner The owner must be a Must be a spouse. Sole primary beneficiary spouse. must be the owners Qualified-IRA Single owner 2 The owner must be a Must be the owner. Sole primary beneficiary spouse. must be the owners 1 Non-natural owners are not allowed. Neither joint owners nor non-natural owners are allowed under qualified plans. 2 Includes custodial accounts. The beneficial owner of the custodial account must be one of the spouses. 3 If a custodial account, this requirement applies to the beneficiary information on record with the custodian. Changes in ownership, annuitant and/or beneficiary designations, and changes in marital status may affect the terms and conditions of the ING Joint LifePay Plus living benefit option. Please refer to your prospectus for complete details to determine if this living benefit option is consistent with your needs and objectives in purchasing an annuity contract. If you decide to elect the ING Joint LifePay Plus living benefit option, please be sure to provide names, birth dates and Social Security numbers wherever requested on the application. Please follow the instructions listed on the Important Information and Reminders page at the beginning of this document. For Agent Use Only: Clients Account Number If this application is being signed in a state other than the owners resident state, please specify the state where the business was solicited and the purpose of the visit. 1(A). OWNER Name Trust Date SSN/TIN Birth Date c Male c Female Permanent Street Address City State ZIP Phone E-mail Address Country of Citizenship 1(B). JOINT OWNER (Optional. Non-Qualified Plans Only. Option Package I only.) Relationship to Owner Name Trust Date SSN/TIN Birth Date c Male c Female Permanent Street Address City State ZIP Phone E-mail Address Country of Citizenship 2(A). ANNUITANT (If other than owner. For Qualified contracts , must be the same as the owner. Annuitant may not be changed.) Name Relationship to Owner SSN Birth Date c Male c Female Permanent Street Address City State ZIP Country of Citizenship 2(B). CONTINGENT ANNUITANT (Optional.) Name Relationship to Owner SSN Birth Date c Male c Female Permanent Street Address City State ZIP Country of Citizenship RLNY-AA-2031(04/08) Page 1 of 8 Order #140326 NY 02/02/2009 3(A). BENEFICIARY(S) (All fields for each Beneficiary must be completed. Complete Section 3B for custodially owned contracts.) c Restricted Beneficiary. (If selected, complete a Restricted Beneficiary form and submit with this application.) Beneficiary proceeds will be split equally if no percentages are provided. Primary Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address c Primary c Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address c Primary c Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address Please use the space in Section 8 if you need to list additional Beneficiaries. 3(B). CUSTODIAL BENEFICIARY (Required if ING Joint LifePay Plus is selected on a custodially owned contract. This sole beneficiary must be the spouse of the annuitant. All fields must be completed.) Name Birth Date Percent % SSN/TIN Is this sole beneficiary the spouse of the annuitant? c Yes c No Address SAMPLE BENEFICIARY DESIGNATIONS Be sure to use given names such as Mary M. Doe, not Mrs. John Doe, and include the address and relationship of the beneficiary or beneficiaries to the owner. The following designations may be helpful to you: Relationship to Name Owner Birth Date SSN/TIN Percent One Primary Beneficiary Mary M. Doe Sister 03/31/1950 123-45-6789 100% Two Primary Beneficiaries Jane J. Doe Mother 04/01/1940 ###-##-#### 50% John J. Doe Father 05/01/1935 ###-##-#### 50% One Primary Beneficiary Jane J. Doe Wife 11/30/1923 ###-##-#### 100% One Contingent John J. Doe Son 06/18/1951 ###-##-#### 100% Estate Estate of John Doe Estate N/A 67-981239 100% ABC Trust Trust Trust N/A 44-234567 100% Dtd 1/1/85 Testamentary Trust 1 Trust created by the Testamentary (Trust established within Last Will and Testament N/A 38-078602 100% the owners will) of John Doe Trust 1 If the Trust is terminated or if no trustee is qualified to receive the proceeds within six months of the insureds death, then the proceeds go to the Owner orOwners Estate. RLNY-AA-2031(04/08) Page 2 of 8 Order #140326 NY 02/02/2009 4. PRODUCT SELECTION c ING E MPIRE I NNOVATIONS Variable Annuity (3 year CDSC) c ING E MPIRE T RADITIONS Variable Annuity (7 year CDSC) Benefit Option Package (Select One. If an Option Package is not chosen, the death benefit will be the Option Package I.) c Option Package I - The greatest of (1) the standard death benefit 2 , (2) the contract value 2 , or (3) return of premium. c Option Package II 1 (Not available with Joint Owners) - The greatest of (1) the standard death benefit 2 ; (2) the contract value 2 ; (3) return of premium; or (4) the annual ratchet death benefit. 2 c Option Package III 1 (Not available with Joint Owners) - The greatest of (1) the standard death benefit 2 or (2) the contract value 2 ; (3) return of premium; or (4) the annual ratchet death benefit 2 . Under Option Package III, any unused percentage of the 10% free withdrawal amount from a contract year will carry forward into successive contract years, based on the percentage remaining at the time of the last withdrawal in that contract year. In no event will the free withdrawal amount at any time exceed 30% of contract value. 1 Only available for owner and annuitant ages 0 - 75, unless LifePay Plus or Joint LifePay Plus is elected. If LifePay Plus or Joint LifePay Plus is elected, owner ages 0-79 are permitted. Please consider the additional cost of these options (0.70% of MGWB Base for LifePay Plus and 0.90% of MGWB Base for Joint LifePay Plus) as well as their interaction with the death benefit elected to determine if this combination is appropriate considering your investment objectives. 2 Minus credits added after or within 12 months prior to death. O PTIONAL S
